By the Court,

Nelson, J.
The agreement between the parties was a letting of the premises upon shares, and, tecffnically speaking, was not a lease. 8 Johns. R. 151. 3 id. 221. 2 id. 421, n. 8 Cowen, 220. There is nothing which indicates that the stipulation for a portion of the crops was by way of rent; but the contrary. The shares were of the specific crops raised upon the farm. It is very material to the *380landlord, and no injury to the tenant, that this view of th"é contract should be maintained, unless otherwise clearly ex4 pressed, for then the landlord has an interest to the extent of his share in the crops. If it is deemed rent, the whole in- ' terest belongs to the tenant until a division. Where a farm is let for a year upon shares, the landlord looks to his interest in the crop as his security, and thereby is enabled to accommodate tenants', who otherwise would not be trusted for the rent.
This case is clearly distinguishable from that tif Stewart v. Doughty, 9 Johns. R. 108. There the court, from the correspondence between the phraseology of the instrument and the terms usual in leases in the reservation of rent, came tó the conclusion that the proportion of the crops specified' in the agreement was intended as payment of tent in kind, and that therefore the whole interest belonged to the tenant. If my conclusion be correct, then the parties Were tenants in ‘common in the ctops, and as. the plaintiff stood in the placé of her testator, she was not entitled t'd sustain her action, and 'the common pleas did right to grant a nonsuit.
Judgment’ affirmed.